Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is dated as of August 4,
2009, by and among ANESIVA, INC., a Delaware corporation (the “Company”) and the
persons identified on Schedule A hereto (collectively, the “Shareholders,” and
each individually, a “Shareholder”).

WHEREAS, the Company and the Shareholders are parties to that certain Agreement
and Plan of Merger (the “Merger Agreement”), dated even date herewith, by and
among the Company, Arca Acquisition Corporation (“Merger Sub”), a Delaware
corporation and wholly-owned subsidiary of the Company, Arcion Therapeutics,
Inc. and the Shareholders providing for the merger of Merger Sub with and into
the Company (the “Merger”), pursuant to which, among other things, the
Shareholders will become holders of Common Stock; and

WHEREAS, concurrently with the execution and delivery of the Merger Agreement,
as a condition and material inducement to the Shareholders’ willingness to enter
into the Merger Agreement, the Company and the Shareholders are entering into
this Agreement pursuant to which the Company shall provide certain registration
rights to the Shareholders in respect of the shares of Common Stock that may be
held by the Shareholders from time to time, from and after the Effective Time
(as defined in the Merger Agreement).

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

ARTICLE I

REPRESENTATIONS AND WARRANTIES

The Company hereby represents and warrants to the Shareholders as follows:

Section 1.01 Authority Relative to This Agreement. The Company has all necessary
corporate power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby. This Agreement has been duly executed and delivered by the Company and
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or other laws relating to,
or affecting generally, the enforcement of creditors’ rights and remedies.

Section 1.02 No Conflict.

(a) The execution and delivery of this Agreement by the Company does not, and
the performance of this Agreement by the Company does not and shall not,
(i) conflict with or violate any federal, state, provincial, local or foreign
law, statute, ordinance, rule, regulation, order, judgment or decree applicable
to the Company or (ii) result in any material breach of or



--------------------------------------------------------------------------------

constitute a material default (or an event that with notice or lapse of time or
both would become a material default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of any note, bond,
mortgage, indenture, contract, agreement, lease, license, permit, franchise or
other instrument or obligation to which the Company is a party.

(b) The execution and delivery of this Agreement by the Company does not require
any consent, approval, authorization or permit of, or filing with or
notification to, any governmental or regulatory entity.

ARTICLE II

DEFINITIONS

Section 2.01 Definitions. As used in this Agreement, the following terms will
have the following respective meanings:

“Common Stock” means the shares of common stock, par value $0.001 per share, of
the Company.

“Demand Registration” shall mean a registration required to be effected by the
Company pursuant to Section 3.01.

“Demand Registration Statement” shall mean a registration statement of the
Company which covers the resale of the Registrable Securities requested to be
included therein pursuant to the provisions of Section 3.01 and all amendments
and supplements to such registration statement, including post-effective
amendments, in each case including the Prospectus contained therein, all
exhibits thereto and all material incorporated by reference (or deemed to be
incorporated by reference) therein.

“Form S-3 Registration” shall have the meaning set forth in Section 3.03.

“Holders” shall mean the Shareholders for so long as they own any Registrable
Securities and their Permitted Assigns.

“Holders’ Counsel” shall mean one firm of counsel (per registration) to the
Holders of Registrable Securities participating in such registration, which
counsel shall be selected by the Majority Holders of the Registration.

“Initiating Holders” shall mean, with respect to a particular registration, the
holders who initiated the Request for such registration.

“Inspectors” shall have the meaning set forth in Section 4.02(g).

“Majority Holders” shall mean one or more Holders of Registrable Securities who
would hold a majority of the Registrable Securities then outstanding.

“Outstanding Securities” means, at the applicable time, all of the then-issued
and outstanding Common Stock of the Company.

 

2



--------------------------------------------------------------------------------

“Permitted Assigns” shall mean (a) a subsidiary, parent, general partner,
limited partner, retired partner, member or retired member, or stockholder of a
Shareholder that is a corporation, partnership or limited liability company,
(b) a Shareholder’s family member or trust for the benefit of an individual
Shareholder, or (c) any Person that acquires at least one hundred thousand
(100,000) shares of Registrable Securities (as adjusted for stock splits and
combinations); provided, however, (i) the transferor shall, within ten (10) days
after such transfer, furnish to the Company written notice of the name and
address of such transferee or assignee and the securities with respect to which
such registration rights are being assigned and (ii) such transferee shall agree
to be subject to all restrictions set forth in this Agreement.

“Person” means an individual, corporation, limited liability company,
partnership, association, trust, unincorporated organization, other entity or
group (as defined in Section 13(d) of the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder).

“Prospectus” shall mean the prospectus included in a Registration Statement
(including, without limitation, any preliminary prospectus and any prospectus
that includes any information previously omitted from a prospectus filed as part
of an effective registration statement in reliance upon Rule 430A promulgated
under the Securities Act), and any such Prospectus as amended or supplemented by
any prospectus supplement, and all other amendments and supplements to such
Prospectus, including post-effective amendments, and in each case including all
material incorporated by reference (or deemed to be incorporated by reference)
therein.

“register”, “registered” and “registration” refer to the preparation and filing
by the Company of a prospectus in compliance with the Securities Act to qualify,
inter alia, the distribution of Registrable Securities to the public and the
issuance of a final receipt in respect of such prospectus.

“Registration Expenses” means any and all expenses incident to performance of or
compliance with this Agreement by the Company and its subsidiaries, including,
without limitation (i) all SEC, stock exchange, FINRA and other registration,
listing and filing fees, (ii) all fees and expenses incurred in connection with
compliance with state securities or blue sky laws and compliance with the rules
of any stock exchange (including fees and disbursements of counsel in connection
with such compliance and the preparation of a blue sky memorandum and legal
investment survey), (iii) all expenses of any Persons in preparing or assisting
in preparing, word processing, printing, distributing, mailing and delivering
any Registration Statement, any Prospectus, any underwriting agreements,
transmittal letters, securities sales agreements, securities certificates and
other documents relating to the performance of or compliance with this
Agreement, (iv) the fees and disbursements of counsel for the Company, (v) the
fees and disbursements of Holders’ Counsel not to exceed $25,000 in connection
with each registration of Registrable Securities hereunder, (vi) the fees and
disbursements of all independent public accountants (including the expenses of
any audit and/or “cold comfort” letters) and the fees and expenses of other
Persons, including experts, retained by the Company, (vii) the expenses incurred
in connection with making road show presentations and holding meetings with
potential investors, if the Company so desires, to facilitate the distribution
and sale of Registrable Securities, which are customarily borne by the issuer,
(viii) any fees and disbursements of

 

3



--------------------------------------------------------------------------------

underwriters customarily paid by issuers or sellers of securities, and
(ix) premiums and other costs of policies of insurance against liabilities
arising out of the public offering of the Registrable Securities being
registered, if the Company so desires; provided, however, Registration Expenses
shall not include discounts and commissions payable to underwriters, selling
brokers, dealer managers or other similar Persons engaged in the distribution of
any of the Registrable Securities or the costs and expenses of any Inspector
other than Holders’ Counsel; and provided, further, that in any case where
Registration Expenses are not to be borne by the Company, such expenses shall
not include salaries of Company personnel or general overhead expenses of the
Company, auditing fees, premiums or other expenses relating to liability
insurance required by underwriters of the Company or other expenses for the
preparation of financial statements or other data normally prepared by the
Company in the ordinary course of its business or which the Company would have
incurred in any event; and provided, further, that in the event the Company
shall, in accordance with Section 3.02 hereof, not register any securities with
respect to which it had given written notice of its intention to register to
Holders, notwithstanding anything to the contrary in the foregoing, all of the
reasonable out-of-pocket costs incurred by the Holders in connection with such
registration shall be deemed to be Registration Expenses.

“Registrable Securities” shall mean (i) any shares of Common Stock received by
the Shareholders in the Merger and/or in connection with the Note and Security
Disposition (as defined in the Merger Agreement), and (ii) any other securities
issued or issuable with respect to any such shares described in clause (i) above
by way of a stock dividend or stock split or in connection with a combination of
shares, recapitalization, merger, consolidation or other reorganization (it
being understood that for purposes of this Agreement, a Person will be deemed to
be a holder of Registrable Securities whenever such Person has the right to then
acquire or obtain from the Company any Registrable Securities, whether or not
such acquisition has actually been effected). Notwithstanding the foregoing,
Registrable Securities shall not include any securities sold by a person to the
public either pursuant to a registration statement or Rule 144 of the Securities
Act.

“SEC” shall mean the Securities and Exchange Commission, or any successor agency
having jurisdiction to enforce the Securities Act.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time, and the rules and regulations thereunder, or any successor statute.

“Shelf Registration” shall have the meaning set forth in Section 3.04(a).

“Shelf Registration Statement” shall have the meaning set forth in
Section 3.04(a).

“Underwriters” shall mean the underwriters, if any, of the offering being
registered under the Securities Act.

“Underwritten Offering” shall mean a sale of securities of the Company to an
Underwriter or Underwriters for reoffering to the public.

 

4



--------------------------------------------------------------------------------

ARTICLE III

REGISTRATION RIGHTS

Section 3.01 Demand Registration.

(a) Subject to Section 3.01(c), at any time or from time to time the Majority
Holders shall have the right to request in writing that the Company register all
or part of such Holder’s Registrable Securities (a “Request”) (which Request
shall specify the amount of Registrable Securities intended to be disposed of by
the Holder and the intended method of disposition thereof) by filing with the
SEC a Demand Registration Statement. As promptly as practicable, but no later
than 10 days after receipt of a Request, the Company shall give written notice
of such requested registration to all Holders of Registrable Securities. Subject
to Section 3.01(b), the Company shall include in a Demand Registration (i) the
Registrable Securities intended to be disposed of by the Initiating Holders and
(ii) the Registrable Securities intended to be disposed of by any other Holder
which shall have made a written request (which request shall specify the amount
of Registrable Securities to be registered and the intended method of
disposition thereof) to the Company for inclusion thereof in such registration
within 20 days after the receipt of such written notice from the Company. The
Company shall, as expeditiously as possible following a Request (but in no event
later than 60 days after the date of the Initial Request), use its reasonable
best efforts to cause to be filed with the SEC a Demand Registration Statement
providing for the registration under the Securities Act of the resale of the
Registrable Securities which the Company has been so requested to register by
all such Holders, to the extent necessary to permit the disposition of such
Registrable Securities so to be registered in accordance with the intended
methods of disposition thereof specified in such Request or further requests.
The Company shall use its reasonable best efforts to have such Demand
Registration Statement declared effective by the SEC as soon as practicable
thereafter and to keep such Demand Registration Statement continuously effective
for the period specified in Section 4.02(b). A Request may be withdrawn prior to
the filing of the Demand Registration Statement by the Majority Holders (a
“Withdrawn Request”) and a Demand Registration Statement may be withdrawn prior
to the effectiveness thereof by the Majority Holders (a “Withdrawn Demand
Registration”), and such withdrawals shall not be treated as a Demand
Registration which shall have been effected pursuant to this Section 3.01 (and
shall not be counted toward the number of Demand Registrations). Any Holder
requesting inclusion in a Demand Registration may, at any time prior to the
effective date of the Demand Registration Statement (and for any reason), revoke
such request by delivering written notice to the Company revoking such requested
inclusion. The registration rights granted pursuant to the provisions of this
Section 3.01 shall be in addition to the registration rights granted pursuant to
the other provisions of Section 3.02 hereof.

(b) Priority in Demand Registrations. If a Demand Registration involves an
Underwritten Offering, and the sole or lead managing Underwriter, as the case
may be, of such Underwritten Offering shall advise the Company in writing (with
a copy to each Holder requesting registration) on or before the date that is
five days prior to the date then scheduled for such offering that, in its
opinion, the amount of Registrable Securities requested to be included in such
Demand Registration exceeds the number which can be sold in such offering within
a price range acceptable to the Majority Holders of the Registration (such
writing to state the basis of

 

5



--------------------------------------------------------------------------------

such opinion and the approximate number of Registrable Securities which may be
included in such offering), the Company shall include in such Demand
Registration, to the extent of the number which the Company is so advised may be
included in such offering, the Registrable Securities requested to be included
in the Demand Registration by the Holders allocated pro rata in proportion to
the number of Registrable Securities requested to be included in such Demand
Registration by each of them. In the event the Company shall not, by virtue of
this Section 3.01(b), include in any Demand Registration all of the Registrable
Securities of any Holder requesting to be included in such Demand Registration,
such Holder may, upon written notice to the Company given within five days of
the time such Holder first is notified of such matter, reduce the amount of
Registrable Securities it desires to have included in such Demand Registration,
whereupon only the Registrable Securities, if any, it desires to have included
will be so included and the Holders not so reducing shall be entitled to a
corresponding increase in the amount of Registrable Securities to be included in
such Demand Registration.

(c) Limitations on Registrations. The rights of Holders of Registrable
Securities to request Demand Registrations pursuant to Section 3.01(a) are
subject to the following limitations: (i) in no event shall the Company be
required to effect more than three Demand Registration, and (ii) in no event
shall the Company be required to effect a Demand Registration with respect to
any Registrable Securities that may be freely sold publicly without either
registration under the Securities Act or compliance with any restrictions,
including without limitation, restrictions as to volume or manner of sales,
under Rule 144 (or any successor provision).

(d) Underwriting; Selection of Underwriters. Notwithstanding anything to the
contrary contained in Section 3.01(a), if the Initiating Holders holding a
majority of the Registrable Securities for which registration was requested in
the Request so elect, the offering of such Registrable Securities pursuant to
such Demand Registration shall be in the form of a firm commitment Underwritten
Offering; and such Initiating Holders may require that all Persons (including
other Holders) participating in such registration sell their Registrable
Securities to the Underwriters at the same price and on the same terms of
underwriting applicable to the Initiating Holders. If any Demand Registration
involves an Underwritten Offering, the sole or managing Underwriters and any
additional investment bankers and managers to be used in connection with such
registration shall be selected by the Initiating Holders holding a majority of
the Registrable Securities for which registration was requested in the Request,
subject to the approval of the Company (such approval not to be unreasonably
withheld, delayed or conditioned).

(e) Registration of Other Securities. Whenever the Company shall effect a Demand
Registration, no securities other than the Registrable Securities shall be
covered by such registration unless the Majority Holders of the Registration
shall have consented in writing to the inclusion of such other securities.

(f) Effective Registration Statement; Suspension. A Demand Registration
Statement shall not be deemed to have become effective (and the related
registration will not be deemed to have been effected) (i) unless it has been
declared effective by the SEC and remains effective in compliance with the
provisions of the Securities Act with respect to the disposition of all
Registrable Securities covered by such Demand Registration Statement for the
time period

 

6



--------------------------------------------------------------------------------

specified in Section 4.02(b), (ii) if the offering of any Registrable Securities
pursuant to such Demand Registration Statement is interfered with by any stop
order, injunction or other order or requirement of the SEC or any other
governmental agency or court, or (iii) if, in the case of an Underwritten
Offering, the conditions to closing specified in an underwriting agreement to
which the Company is a party are not satisfied other than by the sole reason of
any breach or failure by the Holders of Registrable Securities or are not
otherwise waived.

(g) Other Registrations. During the period (i) beginning on the date of a
Request and (ii) ending on the date that is 120 days after the date that a
Demand Registration Statement filed pursuant to such Request has been declared
effective by the SEC or, if the Holders shall withdraw such Request or such
Demand Registration Statement, on the date of such Withdrawn Request or such
Withdrawn Registration Statement, the Company shall not, without the consent of
the Majority Holders of the Registration, file a registration statement
pertaining to any other securities of the Company (other than a registration
statement on Form S-4 or Form S-8 or any successor forms).

(h) Registration Statement Form. The Company agrees to include in any such
Registration Statement all information which any selling Holder, upon advice of
counsel, shall reasonably request.

(i) Ineligibility for Form S-3. In the event that Form S-3 is not available for
the registration of the resale of Registrable Securities hereunder, the Company
shall (i) register the resale of the Registrable Securities on another
appropriate form reasonably acceptable to the Required Holders and
(ii) undertake to register the Registrable Securities on Form S-3 as soon as
such form is available, provided that the Company shall maintain the
effectiveness of the Registration Statement then in effect until such time as a
Registration Statement on Form S-3 covering the Registrable Securities has been
declared effective by the SEC.

Section 3.02 Piggy-Back Registration.

(a) In connection with a registration by the Company of any of its securities,
either for its own account or the account of a security holder or holders (other
than for the Holders pursuant to Section 3.01, an employee benefit plan or a
transaction to which Rule 145 of the Securities Act is applicable, or a
registration statement on Form S-4, Form S-8 or another form not available for
registering the Registrable Securities for sale to the public): (i) the Company
will promptly, and in any event not less than 30 days prior to the proposed
registration of any such securities, give written notice (a “Registration
Notice”) to the Holders that it expects to determine or has determined to
register securities, describing in reasonable detail the proposed registration
and distribution (including the anticipated range of the proposed offering
price, the class and number of securities proposed to be registered and the
distribution arrangements) and the rights of such Holders to participate
pursuant to this Section 3.02 in such registration; (ii) after receiving a
Registration Notice, each Holder will promptly, and in any event not more than
15 days after receiving the Registration Notice, give written notice to the
Company advising as to whether or not such Holder desires to exercise its
registration right under this Section 3.02 to require the Company to include any
of its Registrable Securities in the registration and, if so, specify the
maximum number of Registrable Securities (being all or any part of the Holder’s
Registrable Securities) to be so included (the “Piggy-Back Securities”); and
(iii) the Company will include in such registration and in any underwriting
involved in such registration all of the Piggy-Back Securities, subject to
clause (b) in the case of an underwritten offering.

 

7



--------------------------------------------------------------------------------

(b) If the registration of which the Company gives notice is for an Underwritten
Offering involving an underwriting, the Company will so advise the Holders as a
part of the Registration Notice. In such event, the right of the Holders to
register pursuant to this clause (b) will be conditioned upon the Holders’
participation in such underwriting and the inclusion of the Holders’ Registrable
Securities in the underwriting to the extent provided herein. If a Holder
proposes to distribute its Registrable Securities through such underwriting, the
Holder will, together with the Company, enter into an underwriting agreement in
customary form with the managing underwriter and other underwriters selected for
such underwriting, which managing underwriter will be selected by the Company
and reasonably acceptable to the Majority Holders. Notwithstanding any other
provision of this clause (b), if the managing underwriter determines, and so
advises the Company in writing, that marketing factors require a limitation of
the number of shares of Common Stock to be underwritten, the managing
underwriter may limit the number of shares of Common Stock to be included in
such registration by reducing the number of shares of Common Stock to be sold by
the Company and any other selling security holder and the number of Registrable
Securities to be sold by the Holders. Pursuant to such reduction, the maximum
number of Common Stock to be sold by any other selling security holder or by the
Holders in such registration shall be equal to the lesser of (i) the actual
number of shares of Common Stock desired to be sold in such registration by the
selling security holder or the Shareholders, as applicable, and (ii) the maximum
number of shares of Common Stock to be underwritten (for greater certainty,
excluding shares issued pursuant to an over-allotment option) multiplied by the
percentage of the Outstanding Securities then owned by the selling security
holder or the Shareholders, as applicable. The Company will so advise each
Holder of the maximum number of shares of Common Stock that may be included in
the registration and underwriting as calculated pursuant to clause (ii) of the
preceding sentence. If a Holder disapproves of the terms of any such
underwriting, it may elect to withdraw its Registrable Securities therefrom by
written notice to the Company, subject to any of its covenants in any
underwriting agreement or “bid letter” with such underwriter(s).

 

8



--------------------------------------------------------------------------------

Section 3.03 Form S-3. At any time or from time to time, but only if the Company
shall then be eligible to register securities pursuant to registration statement
on Form S-3 or any success form) under the Securities Act, the Majority Holders
shall have the right to request any number of registrations on Form S-3 (or any
successor form) for the Registrable Securities held by such requesting holders
(each a “Form S-3 Registration”). Such requests shall be in writing and shall
state the number of shares of Registrable Securities to be disposed of and the
intended method of disposition of such shares by such holder or holders. The
Company shall give notice to all other holders of the Registrable Securities of
the receipt of a request for registration pursuant to this Section 3.03 and such
holders of Registrable Securities shall then have 20 days to notify the Company
in writing of their desire to participate in the registration. The Company shall
use its reasonable best efforts to (i) promptly cause the effectiveness of the
registration statement of all shares on Form S-3 (or a comparable successor
form) to the extent requested by such holders, and (ii) keep such registration
statement effective until the earlier of one-hundred eighty (180) days or until
such holders have completed the sales described in such registration statement.

Section 3.04 Shelf Registration.

(a) Filing; Effectiveness. At any time after the time at which the Company shall
then be eligible to register securities on Form S-3 (or any successor form) on a
continuous basis pursuant to Rule 415 under the Securities Act (or such
successor rule or similar provision then in effect) if the Majority Holders
shall so request, as soon as practicable but not later than the date that is 30
days following such request, the Company shall prepare and file with the
Commission a “shelf” registration statement (the “Shelf Registration Statement”)
on Form S-3 or the then appropriate form for an offering to be made on a
continuous basis pursuant to Rule 415 under the Securities Act (or such
successor rule or similar provision then in effect) covering all of the
securities held by the holders of Registrable Securities (a “Shelf
Registration”). The Company shall use its reasonable best efforts to have the
Shelf Registration Statement declared effective on or before the date that is 90
days following the date of the Majority Holders’ request and to keep such Shelf
Registration Statement continuously effective for a target effective period of
the longer of (i) 24 months following the date on which a Shelf Registration
Statement is actually declared effective and (ii) three months after the Holder
ceases to be an affiliate. Any holder shall be permitted to withdraw all or any
part of the Registrable Securities from a Shelf Registration Statement at any
time prior to the effective date of such Shelf Registration Statement.

(b) Supplements; Amendments. The Company agrees to supplement or amend the Shelf
Registration Statement, as required by the rules, regulations or instructions
applicable to the registration form used by the Company for such Shelf
Registration Statement or by the Securities Act or as requested (which request
shall result in the filing of a supplement or amendment) by any holder of
Registrable Securities to which such Shelf Registration Statement relates, and
the Company agrees to furnish to the holders, counsel to the holders and any
managing underwriter copies of any such supplement or amendment prior to its
being used and/or filed with the Commission.

(c) Selection of Underwriter. If any holder participating in such underwritten
offering so elects, an offering of Registrable Securities pursuant to a Shelf
Registration

 

9



--------------------------------------------------------------------------------

Statement may from time to time be in the form of an underwritten offering. If a
holder so elects, the holders of a majority in interest of the Registrable
Securities registered on such Shelf Registration Statement shall select one or
more firms of investment bankers to act as the book-running managing underwriter
or underwriters in connection with such offering and shall select any additional
investment bankers and managers to be used in connection with the offering;
provided, however, that such selection shall be subject to the consent of the
Company, which consent shall not be unreasonably withheld.

ARTICLE IV

EXPENSES AND REGISTRATION PROCEDURES

Section 4.01 Expenses. The Company shall pay all Registration Expenses in
connection with any Demand Registration, Piggy-back Registration, Form S-3
Registration or Shelf Registration whether or not such registration shall become
effective and whether or not all Registrable Securities originally requested to
be included in such registration are withdrawn or otherwise ultimately not
included in such registration, except with respect to a Withdrawn Request and a
Withdrawn Demand Registration in Section 3.01(a). Each Holder shall pay all
discounts and commissions payable to underwriters, selling brokers, managers or
other similar Persons engaged in the distribution of such Holder’s Registrable
Securities pursuant to any registration pursuant to Section 3.

Section 4.02 Registration Procedures. Whenever the Company is required to effect
the registration of Registrable Securities under the Securities Act pursuant to
Section 3 of this Agreement, the Company shall, as expeditiously as possible:

(a) prepare and file with the SEC the requisite Demand Registration, Piggy-back
Registration, Form S-3 Registration or Shelf Registration to effect such
registration, which Registration Statement shall comply as to form in all
material respects with the requirements of the applicable form and include all
financial statements required by the SEC to be filed therewith, and the Company
shall use its reasonable best efforts to cause such Registration Statement to
become effective (provided, however, that the Company may discontinue any
registration of securities that are not Registrable Securities, and, under the
circumstances specified in Section 3.02, securities that are Registrable
Securities); provided, however, that before filing a Registration Statement or
Prospectus or any amendments or supplements thereto, or comparable statements
under securities or blue sky laws of any jurisdiction, the Company shall
(i) provide Holders’ Counsel and any other Inspector with reasonable opportunity
to participate in the preparation of such Registration Statement and each
Prospectus included therein (and each amendment or supplement thereto or
comparable statement) to be filed with the SEC, which documents shall be subject
to the review and comment of Holders’ Counsel, and (ii) not file any such
Registration Statement or Prospectus (or amendment or supplement thereto or
comparable statement) with the SEC to which Holder’s Counsel, any selling Holder
or any other Inspector shall have reasonably objected on the grounds that such
filing does not comply in all material respects with the requirements of the
Securities Act or of the rules or regulations thereunder;

 

10



--------------------------------------------------------------------------------

(b) prepare and file with the SEC such amendments and supplements to such
Registration Statement and the Prospectus used in connection therewith as may be
necessary (i) to keep such Registration Statement effective, and (ii) to comply
with the provisions of the Securities Act with respect to the disposition of all
Registrable Securities covered by such Registration Statement, in each case
until such time as all of such Registrable Securities have been disposed of in
accordance with the intended methods of disposition by the seller(s) thereof set
forth in such Registration Statement; provided, however, that such period need
not extend beyond nine months after the effective date of the Registration
Statement;

(c) furnish, without charge, to each selling Holder of such Registrable
Securities and each Underwriter, if any, of the securities covered by such
Registration Statement, such number of copies of such Registration Statement,
each amendment and supplement thereto (in each case including all exhibits), and
the Prospectus included in such Registration Statement (including each
preliminary Prospectus) in conformity with the requirements of the Securities
Act, and other documents, as such selling Holder and Underwriter may reasonably
request in order to facilitate the public sale or other disposition of the
Registrable Securities owned by such selling Holder (the Company hereby
consenting to the use in accordance with applicable law of each such
Registration Statement (or amendment or post-effective amendment thereto) and
each such Prospectus (or preliminary prospectus or supplement thereto) by each
such selling Holder of Registrable Securities and the Underwriters, if any, in
connection with the offering and sale of the Registrable Securities covered by
such Registration Statement or Prospectus);

(d) prior to any public offering of Registrable Securities, use its reasonable
best efforts to register or qualify all Registrable Securities and other
securities covered by such Registration Statement under such other securities or
blue sky laws of such jurisdictions as any selling Holder of Registrable
Securities covered by such Registration Statement or the sole or lead managing
Underwriter, if any, may reasonably request to enable such selling Holder to
consummate the disposition in such jurisdictions of the Registrable Securities
owned by such selling Holder and to continue such registration or qualification
in effect in each such jurisdiction for as long as such Registration Statement
remains in effect (including through new filings or amendments or renewals), and
do any and all other acts and things which may be necessary or advisable to
enable any such selling Holder to consummate the disposition in such
jurisdictions of the Registrable Securities owned by such selling Holder;
provided, however, that the Company shall not be required to (i) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this Section 4.02(d), (ii) subject itself to
taxation in any such jurisdiction, or (iii) consent to general service of
process in any such jurisdiction;

(e) use its reasonable best efforts to obtain all other approvals, consents,
exemptions or authorizations from such governmental agencies or authorities as
may be necessary to enable the selling Holders of such Registrable Securities to
consummate the disposition of such Registrable Securities;

(f) promptly notify Holders’ Counsel, each Holder of Registrable Securities
covered by such Registration Statement and the sole or lead managing
Underwriter, if any: (i) when the Registration Statement, any pre-effective
amendment, the Prospectus or any prospectus supplement related thereto or
post-effective amendment to the Registration Statement

 

11



--------------------------------------------------------------------------------

has been filed and, with respect to the Registration Statement or any
post-effective amendment, when the same has become effective, (ii) of any
request by the SEC or any state securities or blue sky authority for amendments
or supplements to the Registration Statement or the Prospectus related thereto
or for additional information, (iii) of the issuance by the SEC of any stop
order suspending the effectiveness of the Registration Statement or the
initiation or threat of any proceedings for that purpose, (iv) of the receipt by
the Company of any notification with respect to the suspension of the
qualification of any Registrable Securities for sale under the securities or
blue sky laws of any jurisdiction or the initiation of any proceeding for such
purpose, (v) of the existence of any fact of which the Company becomes aware or
the happening of any event which results in (A) the Registration Statement
containing an untrue statement of a material fact or omitting to state a
material fact required to be stated therein or necessary to make any statements
therein not misleading, or (B) the Prospectus included in such Registration
Statement containing an untrue statement of a material fact or omitting to state
a material fact required to be stated therein or necessary to make any
statements therein, in the light of the circumstances under which they were
made, not misleading and (vi) of the Company’s reasonable determination that a
post-effective amendment to a Registration Statement would be appropriate or
that there exists circumstances not yet disclosed to the public which make
further sales under such Registration Statement inadvisable pending such
disclosure and post-effective amendment; and, if the notification relates to an
event described in any of the clauses (ii) through (vi) of this Section 4.02(f),
the Company shall promptly prepare a supplement or post-effective amendment to
such Registration Statement or related Prospectus or any document incorporated
therein by reference or file any other required document so that (1) such
Registration Statement shall not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, and (2) as thereafter delivered to
the purchasers of the Registrable Securities being sold thereunder, such
Prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein in the light of the circumstances under which they were made
not misleading (and shall furnish to each such Holder and each Underwriter, if
any, a reasonable number of copies of such Prospectus so supplemented or
amended); and if the notification relates to an event described in clause
(iii) of this Section 4.02(f), the Company shall take all reasonable action
required to prevent the entry of such stop order or to remove it if entered;

(g) subject to confidentiality restrictions as may be imposed by the Company,
make available for inspection by any selling Holder of Registrable Securities,
any sole or lead managing Underwriter participating in any disposition pursuant
to such Registration Statement, Holders’ Counsel and any attorney, accountant or
other agent retained by any such seller or any Underwriter (each, an “Inspector”
and, collectively, the “Inspectors”), all financial and other records, pertinent
corporate documents and properties of the Company and any subsidiaries thereof
as may be in existence at such time (collectively, the “Records”) as shall be
reasonably necessary, in the opinion of such Holders’ and such Underwriters’
respective counsel, to enable them to exercise their due diligence
responsibility and to conduct a reasonable investigation within the meaning of
the Securities Act, and cause the Company’s and any subsidiaries’ officers,
directors and employees, and the independent public accountants of the Company,
to supply all information reasonably requested by any such Inspectors in
connection with such Registration Statement;

 

12



--------------------------------------------------------------------------------

(h) if required by the underwriter in an Underwritten Offering, obtain an
opinion from the Company’s counsel and a “cold comfort” letter from the
Company’s independent public accountants who have certified the Company’s
financial statements included or incorporated by reference in such Registration
Statement, in each case dated the effective date of such Registration Statement
(and dated the date of the closing under the underwriting agreement), in
customary form and covering such matters as are customarily covered by such
opinions and “cold comfort” letters delivered to underwriters in underwritten
public offerings, which opinion and letter shall be reasonably satisfactory to
the sole or lead managing Underwriter;

(i) provide a CUSIP number for all Registrable Securities and provide and cause
to be maintained a transfer agent and registrar for all such Registrable
Securities covered by such Registration Statement not later than the
effectiveness of such Registration Statement;

(j) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC and any other governmental agency or authority
having jurisdiction over the offering, and make available to its security
holders, as soon as reasonably practicable but no later than 90 days after the
end of any 12-month period, an earnings statement (i) commencing at the end of
any month in which Registrable Securities are sold to Underwriters in an
Underwritten Offering and (ii) commencing with the first day of the Company’s
calendar month next succeeding each sale of Registrable Securities after the
effective date of a Registration Statement, which statement shall cover such
12-month periods, in a manner which satisfies the provisions of Section 11(a) of
the Securities Act and Rule 158 thereunder;

(k) if so requested by the Majority Holders of the Registration, use its
reasonable best efforts to cause all such Registrable Securities to be listed on
each national securities exchange on which the Company’s securities are then
listed;

(l) keep each selling Holder of Registrable Securities reasonably advised in
writing as to the initiation and progress of any registration under Section 3
hereunder;

(m) enter into and perform customary agreements (including, if applicable, an
underwriting agreement in customary form) and provide officers’ certificates and
other customary closing documents;

(n) cooperate with each selling Holder of Registrable Securities and each
Underwriter participating in the disposition of such Registrable Securities and
their respective counsel in connection with any filings required to be made with
the FINRA and make reasonably available its employees and personnel and
otherwise provide reasonable assistance to the Underwriters (taking into account
the needs of the Company’s businesses and the requirements of the marketing
process) in the marketing of Registrable Securities in any Underwritten
Offering;

(o) furnish to each Holder participating in the offering and the sole or lead
managing Underwriter, if any, without charge, at least one manually-signed copy
of the Registration Statement and any post-effective amendments thereto,
including financial statements and schedules, all documents incorporated therein
by reference and all exhibits (including those deemed to be incorporated by
reference);

 

13



--------------------------------------------------------------------------------

(p) cooperate with the selling Holders of Registrable Securities and the sole or
lead managing Underwriter, if any, to facilitate the timely preparation and
delivery of certificates not bearing any restrictive legends representing the
Registrable Securities to be sold, and cause such Registrable Securities to be
issued in such denominations and registered in such names in accordance with the
underwriting agreement prior to any sale of Registrable Securities to the
Underwriters or, if not an Underwritten Offering, in accordance with the
instructions of the selling Holders of Registrable Securities at least three
business days prior to any sale of Registrable Securities;

(q) if requested by the sole or lead managing Underwriter or any selling Holder
of Registrable Securities, immediately incorporate in a prospectus supplement or
post-effective amendment such information concerning such Holder of Registrable
Securities, the Underwriters or the intended method of distribution as the sole
or lead managing Underwriter or the selling Holder of Registrable Securities
reasonably requests to be included therein and as is appropriate in the
reasonable judgment of the Company, including, without limitation, information
with respect to the number of shares of the Registrable Securities being sold to
the Underwriters, the purchase price being paid therefor by such Underwriters
and with respect to any other terms of the Underwritten Offering of the
Registrable Securities to be sold in such offering; make all required filings of
such Prospectus supplement or post-effective amendment as soon as notified of
the matters to be incorporated in such Prospectus supplement or post-effective
amendment; and supplement or make amendments to any Registration Statement if
requested by the sole or lead managing Underwriter of such Registrable
Securities; and

(r) use its reasonable best efforts to take all other steps necessary to
expedite or facilitate the registration and disposition of the Registrable
Securities contemplated hereby.

Section 4.03 Information by Shareholders. If a Shareholder’s Registrable
Securities are the subject of any registration, it will furnish to the Company
such information regarding the Shareholder, the Registrable Securities held by
it and the distribution proposed by such Shareholder as the Company may
reasonably request in writing and required in connection with any registration,
qualification or compliance referred to in this Agreement.

Section 4.04 Notice to Discontinue. Each Holder of Registrable Securities agrees
by acquisition of such Registrable Securities that, upon receipt of any notice
from the Company of the happening of any event of the kind described in
Section 4.02(f)(ii) through (vi), such Holder shall forthwith discontinue
disposition of Registrable Securities pursuant to the Registration Statement
covering such Registrable Securities until such Holder’s receipt of the copies
of the supplemented or amended prospectus contemplated by Section 4.02(f) and,
if so directed by the Company, such Holder shall deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies, then in such
Holder’s possession of the Prospectus covering such Registrable Securities which
is current at the time of receipt of such notice. If the Company shall give any
such notice, the Company shall extend the period during which such Registration
Statement shall be maintained effective pursuant to this Agreement by the number
of days during the period from and including the date of the giving of such
notice pursuant to Section 4.02(f) to and including the date when the Holder
shall have received the copies of the supplemented or amended prospectus
contemplated by and meeting the requirements of Section 4.02(f).

 

14



--------------------------------------------------------------------------------

Section 4.05 Market Stand-Off. Each Holder agrees, if so requested by the
Company and an underwriter in connection with any public offering of the
Company, not to directly or indirectly offer, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant for the sale of or otherwise dispose of or transfer
any shares held by it for such period, not to exceed 90 days following the
effective date of the relevant registration statement in connection with any
other public offering of Common Stock, as such underwriter shall specify
reasonably and in good faith; provided, however, that all officers and directors
of the Company enter into similar agreements.

ARTICLE V

INDEMNIFICATION

Section 5.01 Indemnification by the Company. The Company agrees to indemnify and
hold harmless, to the fullest extent permitted by law, each Holder of
Registrable Securities, its officers, directors, partners, members,
shareholders, employees, Affiliates and agents (collectively, “Agents”) and each
Person who controls such Holder (within the meaning of the Securities Act) and
its Agents with respect to each registration which has been effected pursuant to
this Agreement, against any and all losses, claims, damages or liabilities,
joint or several, actions or proceedings (whether commenced or threatened) in
respect thereof, and expenses (as incurred or suffered and including, but not
limited to, any and all expenses incurred in investigating, preparing or
defending any litigation or proceeding, whether commenced or threatened, and the
reasonable fees, disbursements and other charges of legal counsel) in respect
thereof (collectively, “Claims”), insofar as such Claims arise out of or are
based upon any untrue or alleged untrue statement of a material fact contained
in any Registration Statement or Prospectus (including any preliminary, final or
summary prospectus and any amendment or supplement thereto) related to any such
registration or any omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or any violation by the Company of the Securities Act or any rule or
regulation thereunder applicable to the Company and relating to action or
inaction required of the Company in connection with any such registration, or
any qualification or compliance incident thereto; provided, however, that the
Company will not be liable in any such case to the extent that any such Claims
arise out of or are based upon (i) any untrue statement or alleged untrue
statement of a material fact or omission or alleged omission of a material fact
so made in reliance upon and in conformity with written information furnished to
the Company by such Holder specifically stating that it was expressly for use
therein or (ii) the failure of such Holder to deliver or cause to be delivered
the Prospectus contained in such Registration Statement (as amended or
supplemented, as applicable) furnished by the Company to the Holder to any
purchaser of Registrable Shares covered by such Registration Statement from the
Holder through no fault of the Company. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of any
Person who may be entitled to indemnification pursuant to this Section 5 and
shall survive the transfer of securities by such Holder.

 

15



--------------------------------------------------------------------------------

Section 5.02 Indemnification by Holders. Each Holder, if Registrable Securities
held by it are included in the securities as to which a registration is being
effected, agrees to, severally and not jointly, indemnify and hold harmless, to
the fullest extent permitted by law, the Company, its directors and officers,
each other Person who participates as an Underwriter in the offering or sale of
such securities and its Agents and each Person who controls the Company or any
such Underwriter (within the meaning of the Securities Act) and its Agents
against any and all Claims, insofar as such Claims arise out of or are based
upon (i) any untrue or alleged untrue statement of a material fact contained in
any Registration Statement or Prospectus (including any preliminary, final or
summary prospectus and any amendment or supplement thereto) related to such
registration, or any omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading, to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in reliance upon and in conformity with written information furnished to the
Company specifically stating that it was expressly for use therein, or (ii) the
failure of such Holder to deliver or cause to be delivered the Prospectus
contained in such Registration Statement (as amended or supplemented, as
applicable) furnished by the Company to the Holder to any purchaser of
Registrable Shares covered by such Registration Statement from the Holder
through no fault of the Company; provided, however, that the aggregate amount
which any such Holder shall be required to pay pursuant to this Section 5.02
shall in no event be greater than the amount of the gross proceeds received by
such Holder upon the sale of the Registrable Securities pursuant to the
Registration Statement giving rise to such Claims less all amounts previously
paid by such Holder with respect to any such Claims. Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
such indemnified party and shall survive the transfer of such securities by such
Holder or Underwriter.

Section 5.03 Conduct of Indemnification Proceedings. Promptly after receipt by
an indemnified party of notice of any Claim or the commencement of any action or
proceeding involving a Claim under this Section 5, such indemnified party shall,
if a claim in respect thereof is to be made against the indemnifying party
pursuant to Section 5, (i) notify the indemnifying party in writing of the Claim
or the commencement of such action or proceeding; provided, however, that the
failure of any indemnified party to provide such notice shall not relieve the
indemnifying party of its obligations under this Section 5, except to the extent
the indemnifying party is materially and actually prejudiced thereby and shall
not relieve the indemnifying party from any liability which it may have to any
indemnified party otherwise than under this Section 5, and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided, however, that any indemnified
party shall have the right to employ separate counsel and to participate in the
defense of such claim, but the fees and expenses of such counsel shall be at the
expense of such indemnified party unless (A) the indemnifying party has agreed
in writing to pay such fees and expenses, (B) the indemnifying party shall have
failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such indemnified party within 10 days after receiving notice
from such indemnified party that the indemnified party reasonably believes it
has failed to do so, (C) the named parties in any such Claim (including any
impleaded party) include both such indemnified party and the indemnifying party,
and such indemnified party shall have been advised by counsel that a conflict of
interest may exist between such indemnified party and the indemnifying party
with respect to such claims (in which case, if the indemnified party notifies
the indemnifying party in writing that it elects to employ separate counsel at
the expense of the indemnifying

 

16



--------------------------------------------------------------------------------

party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such indemnified party) or (D) such indemnified party is
a defendant in an action or proceeding which is also brought against the
indemnifying party and reasonably shall have concluded that there may be one or
more legal defenses available to such indemnified party which are not available
to the indemnifying party (provided that in no event shall the indemnifying
party be responsible for the fees and expenses of more than one counsel for all
indemnified parties in any jurisdiction). No indemnifying party shall be liable
for any settlement of any such claim or action effected without its written
consent, which consent shall not be unreasonably withheld. In addition, without
the consent of the indemnified party (which consent shall not be unreasonably
withheld), no indemnifying party shall be permitted to consent to entry of any
judgment with respect to, or to effect the settlement or compromise of any
pending or threatened action or claim in respect of which indemnification or
contribution may be sought hereunder (whether or not the indemnified party is an
actual or potential party to such action or claim), unless such settlement,
compromise or judgment (1) includes an unconditional release of the indemnified
party from all liability arising out of such action or claim, (2) does not
include a statement as to or an admission of fault, culpability or a failure to
act, by or on behalf of any indemnified party, and (3) does not provide for any
action on the part of any indemnified party other than the payment of money
damages which is to be paid in full by the indemnifying party.

Section 5.04 Contribution. If the indemnification provided for in Section 5.01
or 5.02 from the indemnifying party for any reason is unavailable to (other than
by reason of exceptions provided therein), or is insufficient to hold harmless,
an indemnified party hereunder in respect of any Claim, then the indemnifying
party, in lieu of indemnifying such indemnified party, shall contribute to the
amount paid or payable by such indemnified party as a result of such Claim in
such proportion as is appropriate to reflect the relative fault of the
indemnifying party, on the one hand, and the indemnified party, on the other
hand, in connection with the actions which resulted in such Claim, as well as
any other relevant equitable considerations. The relative fault of such
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, has been made by, or relates to information supplied by,
such indemnifying party or indemnified party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action. If, however, the foregoing allocation is not permitted by applicable
law, then each indemnifying party shall contribute to the amount paid or payable
by such indemnified party in such proportion as is appropriate to reflect not
only such relative faults but also the relative benefits of the indemnifying
party and the indemnified party as well as any other relevant equitable
considerations. The parties hereto agree that it would not be just and equitable
if contribution pursuant to this Section 5.04 were determined by pro rata
allocation or by any other method of allocation which does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
The amount paid or payable by a party as a result of any Claim referred to in
the immediately preceding paragraph shall be deemed to include, subject to the
limitations set forth in Section 5.03, any legal or other fees, costs or
expenses reasonably incurred by such party in connection with any investigation
or proceeding. Notwithstanding anything in this Section 5.04 to the contrary, no
indemnifying party (other than the Company) shall be required pursuant to this
Section 5.04 to contribute any amount in excess of the net proceeds received by
such indemnifying party from the sale of the Registrable Securities pursuant to
the Registration Statement giving rise to such Claims, less all amounts
previously

 

17



--------------------------------------------------------------------------------

paid by such indemnifying party with respect to such Claims. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

Section 5.05 Other Indemnification. Indemnification similar to that specified in
the preceding Sections 5.01 and 5.02 (with appropriate modifications) shall be
given by the Company and each selling Holder of Registrable Securities with
respect to any required registration or other qualification of securities under
any Federal or state law or regulation of any governmental authority, other than
the Securities Act. The indemnity agreements contained herein shall be in
addition to any other rights to indemnification or contribution which any
indemnified party may have pursuant to law or contract.

Section 5.06 Indemnification Payments. The indemnification and contribution
required by this Section 5 shall be made by periodic payments of the amount
thereof during the course of any investigation or defense, as and when bills are
received or any expense, loss, damage or liability is incurred, subject to the
receipt of reasonable documentation with respect thereto. Any indemnified party
who receives such periodic payments shall return such amounts to the
indemnifying party on demand following judicial determination that such
indemnified party is not entitled to indemnification or contribution under this
Article V.

ARTICLE VI

GENERAL PROVISIONS REGARDING REGISTRATIONS

Section 6.01 Adjustments Affecting Registrable Securities. The Company agrees
that it shall not effect or permit to occur any combination or subdivision of
shares (i) which would adversely affect the ability of a Holder of any
Registrable Securities to include such Registrable Securities in any
registration contemplated by this Agreement or (ii) which would reasonably be
expected to adversely affect the marketability of such Registrable Securities in
any such registration.

Section 6.02 Registration Rights to Others. The Company has not previously
entered into an agreement with respect to its securities granting any
registration rights to any Person other than a Registration Rights Agreement,
dated September 30, 2008, with Oxford Finance Corporation, Compass Horizon
Funding Company LLC and CIT Healthcare LLC granting registration rights with
respect to certain of its securities. If the Company shall at any time when any
Registrable Securities remain outstanding provide to any holder of any
securities of the Company rights with respect to the registration of such
securities under the Securities Act, (i) such rights shall not be in conflict
with or adversely affect any of the rights provided in this Agreement to the
Holders and (ii) if such rights are provided on terms or conditions more
favorable to such holder than the terms and conditions provided in this
Agreement, the Company shall provide (by way of amendment to this Agreement or
otherwise) such more favorable terms or conditions to the Holders.

 

18



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

Section 7.01 Further Assurances. The Company and the Shareholders will execute
and deliver all such further documents and instruments and take all such further
action as may be necessary in order to consummate the transactions contemplated
hereby.

Section 7.02 Specific Performance. The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement was not
performed in accordance with the terms hereof and that the parties shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or in equity. The Shareholders shall be entitled to its reasonable
attorneys’ fees in any action brought to enforce this Agreement in which it is
the prevailing party solely against the party over whom it has prevailed.

Section 7.03 Entire Agreement. This Agreement and the Merger Agreement are
intended by the parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein. There are no
restrictions, promises, representations, warranties, covenants or undertakings
relating to such subject matter, other than those set forth or referred to
herein or in the Merger Agreement. This Agreement and the Merger Agreement
supersede all prior agreements and understandings between the parties to this
Agreement, both written and oral, with respect to such subject matter.

Section 7.04 Amendments and Waivers. This Agreement and any term hereof may not
be amended, modified, supplemented or terminated, and waivers or consents to
departure from the provisions hereof may not be given, except by written
instrument duly executed by the Company and the Majority Holders. Except as
expressly provided herein, no delay or omission to exercise any right, power or
remedy accruing to any party, upon any breach or default of another party under
this Agreement, shall impair any such right, power or remedy of such party nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring.

Section 7.05 Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

Section 7.06 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE (WITHOUT REFERENCE TO
ITS CHOICE OF LAW RULES).

Section 7.07 Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective heirs, successors
and permitted assigns. For purposes of this Agreement, “successor” for any
entity other than a natural person shall mean a successor to such entity as a
result of such entity’s merger, consolidation, sale of substantially all of its
assets, or similar transaction. Except as provided above or otherwise permitted
by this Agreement, neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Company without the consent of the other parties hereto.

 

19



--------------------------------------------------------------------------------

Section 7.08 Counterparts. This Agreement may be executed in counterparts, each
of which, when so executed and delivered, shall be deemed to be an original and
enforceable, but all of which, taken together, shall constitute one and the same
instrument.

Section 7.09 Descriptive Headings, Etc. The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning of terms contained herein. Unless the context of this Agreement
otherwise requires: (i) words of any gender shall be deemed to include each
other gender; (ii) words using the singular or plural number shall also include
the plural or singular number, respectively; (iii) the words “hereof”, “herein”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and paragraph references are to the Sections and
paragraphs of this Agreement unless otherwise specified; (iv) the word
“including” and words of similar import when used in this Agreement shall mean
“including, without limitation,” unless otherwise specified; (v) “or” is not
exclusive; and (vi) provisions apply to successive events and transactions.

Section 7.10 CONSENT TO JURISDICTION. EACH PARTY TO THIS AGREEMENT HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ANY ACTION, SUIT OR PROCEEDING, AT
LAW OR EQUITY, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY AGREEMENTS OR
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE BROUGHT IN ANY FEDERAL COURT OF THE
DISTRICT OF DELAWARE OR ANY STATE COURT LOCATED IN THE STATE OF DELAWARE, AND
HEREBY IRREVOCABLY AND UNCONDITIONALLY EXPRESSLY SUBMITS TO THE PERSONAL
JURISDICTION AND VENUE OF SUCH COURTS FOR THE PURPOSES THEREOF AND HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES (BY WAY OF MOTION, AS A DEFENSE OR
OTHERWISE) ANY AND ALL JURISDICTIONAL , VENUE AND CONVENIENCE OBJECTIONS OR
DEFENSES THAT SUCH PARTY MAY HAVE IN SUCH ACTION, SUIT OR PROCEEDING. EACH PARTY
HEREBY IRREVOCABLY AND UNCONDITIONALLY CONSENTS TO THE SERVICE OF PROCESS OF ANY
OF THE AFOREMENTIONED COURTS. EACH PARTY HERETO HEREBY IRREVOCABLY APPOINTS THE
SECRETARY OF STATE OF THE STATE OF DELAWARE AS ITS AGENT FOR SERVICE OF PROCESS
IN RESPECT OF ANY SUCH ACTION, SUIT OR PROCEEDING AND FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS AND
IN ANY SUCH ACTION, SUIT OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PARTY AT ITS ADDRESS FOR
NOTICES AS SET FORTH IN SECTION 7.12 AND TO THE SECRETARY OF STATE OF THE STATE
OF DELAWARE. NOTHING HEREIN CONTAINED SHALL BE DEEMED TO AFFECT THE RIGHT OF ANY
PARTY TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW OR COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY OTHER PARTY IN ANY OTHER
JURISDICTION TO ENFORCE JUDGMENTS OBTAINED IN ANY ACTION, SUIT OR PROCEEDING
BROUGHT PURSUANT TO THIS SECTION. TO THE EXTENT THAT ANY PARTY HERETO HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM

 

20



--------------------------------------------------------------------------------

JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR
OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, EACH SUCH PARTY HEREBY
IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
AGREEMENT.

Section 7.11 WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING, WHETHER AT
LAW OR EQUITY, BROUGHT BY ANY OF THEM IN CONNECTION WITH THIS AGREEMENT OR ANY
AGREEMENTS OR TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY REPRESENTS THAT IT
HAS REVIEWED THIS WAIVER AND, FOLLOWING CONSULTATION WITH LEGAL COUNSEL, HAS
KNOWINGLY AND VOLUNTARILY MADE THIS WAIVER.

Section 7.12 Notices. Any notices or other communications required or permitted
under, or otherwise in connection with this Agreement, shall be in writing and
shall be deemed to have been duly given when delivered in person or upon
confirmation of receipt when transmitted by facsimile or electronic transmission
(providing confirmation of transmission) or on receipt after dispatch by
registered or certified mail, postage prepaid, addressed, or on the next
business day if transmitted by national overnight courier, in each case as
follows:

If to the Company, addressed to it at:

Anesiva, Inc.

400 Oyster Point Boulevard

Suite #502

South San Francisco, CA 94080

Attention: Chief Executive Officer

Fax: (650) 827-1491

If to a Shareholder, at the address set forth below such party’s signature
hereto.

Section 7.13. Termination. The right of any Holder to request registration of
Registrable Securities pursuant to this Agreement shall terminate upon such time
as all Registrable Securities held by such Holder may be freely sold publicly
without either registration under the Securities Act or compliance with any
restrictions, including without limitation, restrictions as to volume or manner
of sales, under Rule 144 (or any successor provision). This Agreement shall
terminate, automatically and without any action of any party hereto upon
termination of the Merger Agreement for any reason. In the event of termination
of this Agreement for any reason, this Agreement shall immediately become void
and have no effect, without any liability or obligation on the part of the
Company or any Holder.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

THE COMPANY:     ANESIVA, INC.   By:   

/s/ Michael Kranda

     Name: Michael Kranda      Title: Chief Executive Officer, President

[SIGNATURE PAGE REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

SHAREHOLDERS:

    SOFINNOVA VENTURE PARTNERS VII, L.P.     By:   Sofinnova Management VII,
L.L.C.       Its General Partner     By:  

/s/ Michael F. Powell

    Name: Michael F. Powell     Title: Managing General Partner     Address For
Notice:     140 Geary St., 10th Floor     San Francisco, CA 94108     SOFINNOVA
VENTURE PARTNERS V, L.P.     By:  

/s/ Michael F. Powell

    Name: Michael F. Powell     Title: Managing General Partner     Address For
Notice:     140 Geary St., 10th Floor     San Francisco, CA 94108     SOFINNOVA
VENTURE AFFILIATES V, L.P.     By:  

/s/ Michael F. Powell

    Name: Michael F. Powell     Title: Managing General Partner     Address For
Notice:     140 Geary St., 10th Floor     San Francisco, CA 94108     SOFINNOVA
VENTURE PRINCIPALS V, L.P.     By:  

/s/ Michael F. Powell

    Name: Michael F. Powell     Title: Managing General Partner     Address For
Notice:     140 Geary St., 10th Floor     San Francisco, CA 94108   [SIGNATURE
PAGE REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

SHAREHOLDERS:

    ALTA CALIFORNIA PARTNERS III, L.P.     By:   Alta California Management
Partners III, LLC     By:  

/s/ Hilary Strain

    Name: Hilary Strain     Title: Vice President of Finance & Administration  
  Address For Notice:     Attn: Finance     One Embarcadero Ctr., Ste 3700    
San Francisco, CA 94111     ALTA EMBARCADERO PARTNERS III, LLC     By:  

/s/ Hilary Strain

    Name: Hilary Strain     Title: Vice President of Finance & Administration  
  Address For Notice:     Attn: Finance     One Embarcadero Ctr., Ste 3700    
San Francisco, CA 94111     ALTA PARTNERS VIII, LP     By:   Alta Partners
Management VIII, LLC     By:  

/s/ Hilary Strain

    Name: Hilary Strain     Title: Chief Financial Officer     Address For
Notice:     Attn: Finance     One Embarcadero Ctr., Ste 3700     San Francisco,
CA 94111

[SIGNATURE PAGE REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

SHAREHOLDERS:

    CMEA VENTURES VII, L.P.     By:   CMEA Ventures VII GP, L.P.,       Its
General Partner     By:   CMEA Ventures VII GP, LLC,       Its General Partner  
  By:  

/s/ David Collier

    Name: David Collier     Title: Manager     Address For Notice:    

 

   

 

   

 

    CMEA VENTURES VII (PARALLEL), L.P.     By:   CMEA Ventures VII GP, L.P.,    
  Its General Partner     By:   CMEA Ventures VII GP, LLC,       Its General
Partner     By:  

/s/ David Collier

    Name: David Collier     Title: Manager     Address For Notice:    

 

   

 

   

 

[SIGNATURE PAGE REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

SHAREHOLDERS:

    INTERWEST PARTNERS IX, LP     By:  

InterWest Management Partners IX, LLC,

General Partner

    By:  

/s/ Arnold L. Oronsky

    Name: Arnold L. Oronsky     Title: Managing Director     Address For Notice:
    2710 Sand Hill Road, Second Floor     Menlo Park, CA 94025     ARC 1, Inc.  
  By:  

/s/ James N. Campbell

    Name: James N. Campbell, M.D.     Title: President     Address For Notice:  
  2400 Boston St., Suite 330     Baltimore, MD 21224     VLG INVESTMENTS 2007
LLC     By:  

/s/ Mark Royer

    Name: Mark Royer     Title: Chief Financial Officer     Address For Notice:
   

 

   

 

   

 

[SIGNATURE PAGE REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE A

Shareholders

Alta Partners VIII, L.P.

Alta California Partners III, L.P.

Alta Embarcadero Partners III, LLC

ARC 1, Inc.

CMEA Ventures VII, L.P.

CMEA Ventures VII (Parallel) L.P.

InterWest Partners IX, LP

Sofinnova Venture Partners V, L.P.

Sofinnova Venture Affiliates V, L.P.

Sofinnova Venture Principals V, L.P.

Sofinnova Venture Partners VII, L.P.

VLG Investments 2007 LLC